Citation Nr: 1016067	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-35 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for status post T6-7, T7-8 diskectomies (formerly 
herniated nucleus pulposus at T6-7 status post diskectomies 
with screws).

2.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for removal of post portion of left rib number 8.

4.  Entitlement to an initial disability rating in excess of 
30 percent for major depression.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
December 1998 and from January 2003 to May 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, granted service connection for herniated 
nucleus pulposus at T6-T7 status post diskectomies with 
screws at a 10 percent disability rating, and for removal of 
post portion of left rib number 8 at a noncompensable 
disability rating.  In an October 2009 rating decision, the 
RO increased the Veteran's disability rating for herniated 
nucleus pulposus at T6-7 status post diskectomies with screws 
to a 20 percent disability rating, and increased the 
Veteran's removal of post portion of left rib number 8 to a 
10 percent disability rating.  As these ratings do not 
represent the highest possible benefit, these issues remain 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2008 and January 2010, the Board remanded, inter 
alia, the issues currently on appeal for additional 
development.  The case has returned to the Board and is again 
ready for appellate action.

Additionally, in response to the aforementioned October 2009 
rating decision, in which the RO also granted service 
connection for major depression at a 30 percent disability 
rating, the Veteran filed a notice of disagreement (NOD) in 
November 2009.  See 38 C.F.R. § 20.300 (2009).  In 
particular, in his November 2009 NOD, the Veteran disagreed 
with the disability rating assigned for his service-connected 
major depression and contended that his depression is more 
severe than the 30 percent assigned.  Thus, the issuance of a 
statement of the case (SOC) is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Finally, in his November 2009 NOD, it appears the Veteran 
also is raising an additional claim for entitlement to a 
total rating based on individual umemployability (TDIU) due 
to his service-connected major depression.  The Board notes 
that the issue of TDIU is also under consideration in this 
case, even though the RO has not developed or adjudicated 
this issue.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a request for a 
TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased 
rating is sought, then part and parcel with the increased 
rating claim is the issue of whether a TDIU is warranted as a 
result of that disability.  Id.  

The issues of an initial disability rating in excess of 30 
percent for major depression and entitlement to a TDIU due to 
service-connected disabilities are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence shows the Veteran had forward 
flexion to 40 degrees, extension to 40 degrees, and right 
lateral flexion to 40 to 50 degrees of the thoracolumbar 
spine.

2.  Evidence of forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine is not of record.  

3.  The Veteran did not have incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during a 12-month period.

4.  Throughout the appeal, the Veteran has at most "mild" 
radiculopathy in the left lower extremity associated with his 
service-connected lumbar spine disorder.

5.  There is no evidence that the Veteran has had two ribs 
removed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for status post T6-7, T7-8 diskectomies have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the left lower extremity associated with the Veteran's 
service-connected status post T6-7, T7-8 diskectomies.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2009).  

3.  The criteria for a disability rating in excess of 10 
percent for removal of post portion of left rib number 8 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5297 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2004, August 
2004, and January 2009.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that the issues currently on appeal stem from 
initial rating assignments.  In this regard, the Court has 
held that an appellant's filing of an NOD regarding an 
initial disability rating, such as the case here, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 
U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess, supra.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that, where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. §§ 
5104 and 7105 control as to further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...." Id.

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the Veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in January 2009, with subsequent 
readjudication of the claim in January 2010.  Thus, the 
presumption of prejudice has been rebutted.  In any event, 
the Veteran has never alleged how any timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), medical records from the Social Security 
Administration (SSA), and VA treatment records.  Further, the 
Veteran has submitted numerous statements in support of his 
claim.  He also has been provided VA examinations in 
connection with his claim.  Thus, there is no indication that 
any additional evidence remains outstanding.  The duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2010 remand.  Specifically, the 
RO was instructed to issue a supplemental statement of the 
case (SSOC) to the Veteran regarding the issues of an initial 
disability rating in excess of 20 percent for the Veteran's 
service-connected status post T6-7, T7-8 diskectomies and an 
initial disability rating in excess of 10 percent for removal 
of post portion of the left rib number 8.  The Board finds 
that the RO has complied with these instructions by issuing 
such SSOC in February 2010.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, May 
27, 2004) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disabilities have been more severe 
than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

A.  Status Post T6-7, T7-8 Diskectomies

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the Veteran seeks an initial disability rating in 
excess of 20 percent for status post T6-7, T7-8 diskectomies, 
which is rated under Diagnostic Code 5243 (intervertebral 
disc syndrome (IVDS)).  38 C.F.R. § 4.71a.  This rating is 
effective from May 27, 2004.  

The Board notes that the criteria for spine disorders were 
amended in September 2002 and September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the Veteran's original 
claim was received in June 2004, subsequent to the final 
amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is 
applicable. 

Under the current version of the Rating Schedule, IVDS is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also 
may be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

Upon a review of the evidence regarding the Veteran's 
service-connected spine disorder, VA treatment records dated 
from January 2005 to May 2005 show that the Veteran 
complained of a lot of pain in his lower back for the past 
month.  An X-ray of his thoracic spine showed no obvious sign 
of screw loosening and no obvious loss of alignment or 
vertebral body height.  See VA treatment record dated in 
January 2005.  

SSA records show that the Veteran was evaluated by N. Hate, 
M.D., in March 2006, in connection with his SSA disability 
benefits claim.  Upon examination, the Veteran had a slight 
muscle atrophy of the left thigh.  He walked with a cane, but 
was able to walk without it.  No spasm of the paravertebral 
muscles was observed.  He had diminished touch and pinprick 
sensations on the left side below the mid-thoracic region.  
He had lost deep tendon reflexes in the left leg.  He also 
had reduced range of motion in the thoracolumbar spine.  He 
had a range of motion in the lumbar spine of 40 degrees in 
forward flexion on the left, 10 degrees in extension on the 
left, and 15 degrees in lateral flexion bilaterally.  He was 
diagnosed with status post thoracic spine fusion from T6-8.  
Further, SSA records indicate that the Veteran was examined 
again in October 2006 by A. C. Perdomo, M.D.  At that time, 
he used a cane for assistance with walking and was able to 
walk only a short distance.  He had moderate-to-severe 
tenderness over the lumbar paraspinal muscles and spinous 
processes diffusely.  He had a reduced range of motion of the 
thoracolumbar spine.  There was positive left-sided straight 
leg raise in both supine and sitting positions.  An X-ray of 
the lumbosacral area showed loss of lumbar lordosis.  The 
Veteran was unable to stand, walk, or sit for more than 15 to 
20 minutes.  The diagnosis was chronic low back pain with 
severe musculoskeletal functional limitations on physical 
examination and left-sided radiculopathy.  The Veteran was 
determined by SSA to have a primary diagnosis of disorders of 
the back (discogenic and degenerative).  

VA treatment records from 2006 to 2007 show continued 
complaints of chronic back pain, and tenderness and spasms in 
the back. 

A March 2009 VA examination report shows that the Veteran 
complained of constant pain in the back, rated as 8 out of 
10, that radiates to the left side chest wall.  The Veteran 
indicated that the pain had not changed since his surgery in 
2003.  He also complained of left-sided lower leg numbness, a 
history of falls, and unsteadiness.  Other symptoms included 
decreased motion, stiffness, weakness, spasms, pain in the 
mid-back, flare-ups every three to four months with duration 
of more than one month for each flare-up.  No incapacitating 
episodes were reported.  The Veteran walked with one cane, 
brace, and two crutches.  Upon examination, he was found to 
have spasms on the right side, guarding bilaterally, pain 
with motion bilaterally, and weakness bilaterally.  His 
flexion was to 40 degrees, his extension to 40 degrees, and 
right lateral flexion was to 40 to 50 degrees, but he was 
unable to complete the left lateral flexion and lateral 
rotation and the right lateral rotation.  There was objective 
evidence of pain on active range of motion and following 
repetitive motion, but there were no additional limitations 
after three petitions of range of motion.  Motor and reflex 
examinations showed normal results.  Sensory examination 
showed impairment in the left lower extremity.  Diagnosis was 
T6-7, T7-8 diskectomies.  The examiner noted that the Veteran 
indicated that his back was stable and had not increased in 
severity since his surgery in 2003.  Current level of 
severity was severe as it affected his daily activities.  
However, on careful examination of the Veteran, he was able 
to sit straight during his conversation with the examiner.  
The examiner opined that the Veteran was over-exaggerating 
his symptoms on this interview.    

VA treatment records from April 2005 through April 2009 show 
that the Veteran continued to complain of chronic back pain 
that radiates down his left leg.  

The Board finds that, based upon the evidence of record, 
the Veteran's service-connected lumbar spine disability 
does not warrant a disability rating in excess of 20 
percent under the General Formula, which includes 
Diagnostic Code 5243.  In order to warrant a 30 percent 
disability rating, the Veteran's service-connected 
lumbar spine disability would need to show forward 
flexion of the cervical spine to 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
There is no competent evidence that the Veteran's lumbar 
spine disability was manifested by these symptoms.  

In this regard, during a March 2006 SSA examination, the 
Veteran had 40 degrees in forward flexion on the left, 10 
degrees in extension on the left, and 15 degrees in lateral 
flexion bilaterally.  At his March 2009 VA examination, he 
had flexion to 40 degrees, extension to 40 degrees, and right 
lateral flexion to 40 to 50 degrees, but he was unable to 
complete the left lateral flexion and lateral rotation and 
the right lateral rotation.  There was objective evidence of 
pain on active range of motion and following repetitive 
motion, but there were no additional limitations after three 
petitions of range of motion.  The examiner, however, noted 
that he was able to sit straight during their conversation, 
and opined that the Veteran was over-exaggerating his 
symptoms on this interview.  Thus, even factoring in the 
Deluca provisions, he did not meet the criteria for a 30 
percent disability rating, based on limitation of motion.  

Overall, a review of the evidence reveals that, although the 
Veteran has some functional loss, all of the factors of 
functional loss discussed above simply do not cause forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

Under the current version of the Rating Schedule, as to 
incapacitating episodes under Diagnostic Code 5243, VA 
examinations and VA treatment records reflect no 
incapacitating episodes whatsoever.  In particular, during 
the most recent VA examination in March 2009, the VA examiner 
noted no prescribed bed rest in the past year.  Overall, 
there is simply no evidence of bed rest prescribed by a 
physician to support the existence of any incapacitating 
episode due to the Veteran's spine disability.   

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the Veteran's service-connected back disability.  
38 C.F.R. § 4.3.  

B.  Separate Ratings for Bilateral Lower Extremity 
Radiculopathy

Throughout the appeal, VA examinations, VA treatment records, 
and the Veteran's credible lay statements document repeated 
instances of radiating pain from his back to his left lower 
extremity, numbness, diminished sensation, and diminished 
reflexes to the left lower extremity associated with his 
service-connected spine disorder.  Despite this evidence, the 
RO did not assign a separate rating for any left leg 
radiculopathy.      

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, also including neuritis and neuralgia of that 
nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve due to his lumbar spine disorder, 
warranting a separate additional 10 percent rating for the 
left lower extremity.  38 C.F.R. § 4.7.  Specifically, nearly 
all the medical and lay evidence of record documented 
radiating left lower extremity symptoms of radiculopathy, 
radiating pain, and decreased and abnormal sensation and 
reflexes.  Specifically, an SSA examination in March 2006 
revealed diminished touch and pinprick sensations on the left 
side below the mid-thoracic region.  Another SSA examination 
dated in October 2006 also revealed chronic low back pain 
with left-sided radiculopathy.  The most recent VA 
examination in March 2009 also showed sensory impairment in 
the left lower extremity.  See VA examination report dated in 
March 2009. 

However, the Veteran's own statements and the medical 
evidence of record documents no evidence of foot drop, bowel 
or bladder impairment due to his low back; significant 
sensory loss, weakness, muscle atrophy, loss of strength of 
the lower extremities; or other organic changes that could 
entitle him to a higher rating above 10 percent.  As such, a 
separate 10 percent rating, but no greater, for "mild" 
radiculopathy of the left lower extremity associated with the 
Veteran's lumbar spine disorder is granted.  38 C.F.R. § 4.3.       

C.  Removal of Post Portion of Left Rib Number 8

The Board now turns to analysis of the evidence for the 
Veteran's claim for an initial disability rating in excess of 
10 percent for removal of post portion of left rib number 8, 
which is rated under Diagnostic Code 5297, removal of ribs.  
38 C.F.R. § 4.71a.  This rating is effective from May 27, 
2004.  

Under Diagnostic Code 5297, a 10 percent disability rating is 
warranted for one or resection of two or more ribs without 
regeneration.  A 20 percent rating is warranted for removal 
of two ribs.  A 30 percent rating is warranted for the 
removal of three or four ribs.  A 40 percent rating requires 
the removal of five or six ribs.  A maximum of 50 percent 
rating requires more than six ribs removed.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.

Upon a review of the evidence regarding the Veteran's 
rib removal, the Board finds no basis to award a 
disability rating in excess of 10 percent.  38 C.F.R. § 
4.7.  In order to warrant a 20 percent disability 
rating, the removal of two ribs is required.  There is 
no competent evidence that the Veteran has had two ribs 
removed.  

The Board adds that there has never been an occasion since 
the effective date of his awards when the Veteran's back 
disorder and rib removal have exceeded the current ratings 
assigned by the RO.  Thus, there is no basis for further 
"staging" of his ratings.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's spine disability or rib 
removal markedly interfere with his ability to work.  In 
fact, during the March 2009 VA examination, the Veteran 
indicated that he was unemployed due to his depression.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the Veteran is not adequately compensated for his 
disabilities by the regular Rating Schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  


ORDER

An initial disability rating in excess of 20 percent for 
status post T6-7, T7-8 diskectomies is denied.

An initial 10 percent disability rating for radiculopathy of 
the left lower extremity associated with the service-
connected lumbar spine disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

An initial disability rating in excess of 10 percent for 
removal of post portion of left rib number 8 is denied.


REMAND

Before addressing the merits of the claim for an initial 
disability rating in excess of 30 percent for major 
depression and the claim for entitlement to a TDIU, the Board 
finds that additional development of the evidence is 
required.

As noted above, following an October 2009 rating decision 
that granted service connection for major depression at a 30 
percent disability rating, the Veteran filed an NOD in 
November 2009 that indicated disagreement with the disability 
rating assigned for his major depression.  Specifically, in 
his November 2009 NOD, the Veteran stated that he is 
"severely impacted" by his physical disability and 
requested that the RO award the correct level of disability 
after reviewing the objective evidence of the VA examination.  
See NOD dated in November 2009.  The Board finds that this 
statement of disagreement serves as an NOD with respect to 
the major depression for reasons described above.  See 38 
C.F.R. § 20.300 (2009). 

The RO has not provided an SOC addressing this issue, 
regarding which the Veteran has filed a timely NOD, and, as 
such, requires the issuance of an SOC.  Manlincon, 12 Vet. 
App. at 240-41.  An SSOC will not be sufficient to properly 
address this matter.  See 67 Fed. Reg. 3099, 3104 (January 
23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to 
provide that a SSOC will not be used to announce the decision 
of an AOJ on an issue not previously addressed in a SOC).

Next, as previously indicated, a request for a TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice, 
supra.  In this regard, the RO should send the Veteran a VCAA 
notice letter for his TDIU claim.  This letter should notify 
the Veteran and his representative of any information or lay 
or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also 
indicate what information or evidence should be provided by 
the Veteran and what information or evidence VA will attempt 
to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.  

In this regard, a remand for a VA examination is also 
required to ascertain whether the Veteran is unemployable due 
to his aforementioned service-connected disabilities.  In 
this regard, the Board notes that the current evidence of 
record, as a whole, is unclear as in reference to the 
Veteran's ability to maintain gainful employment and the 
cause of such inability to maintain gainful employment.  
Specifically, SSA records indicate that the Veteran has been 
disabled since August 13, 2003, the date of his back surgery.  
The Veteran also has indicated his inability to work due to 
his back and ankle disabilities.  See VA treatment records 
dated in August 2006 and March 2009.   

However, recent VA examinations dated in March 2009 indicate 
that the Veteran's unemployability is due to his service-
connected depression.  See VA examination reports dated in 
March 2009.  

Thus, a VA examination is required to assess the impact of 
the Veteran's service-connected disabilities on his ability 
to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his TDIU claim, either on a 
schedular or extra-schedular basis.  This 
notice must indicate what information or 
evidence the Veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the 
Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the Veteran's 
service-connected disabilities and any 
nonservice-connected disabilities.  The 
purpose of the examination is to determine 
whether the service-connected disabilities  
have caused the Veteran's unemployability.  
The claims folder or the pertinent medical 
records contained therein must be reviewed 
by the examiner in conjunction with his or 
her examination of the Veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the Veteran's 
disabilities.

If possible, the examiner is requested to 
express an opinion as to the impact of the 
manifestations of the service-connected 
disabilities, or manifestations that 
cannot be dissociated from those produced 
by the service-connected disabilities, on 
the Veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of the 
pertinent medical evidence of record.

4.  The AOJ also should issue the Veteran 
and his representative an SOC as to the 
issue of entitlement to an initial 
disability rating in excess of 30 percent 
for major depression.  The Veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the Veteran and his representative 
the requisite period of time for a 
response.

Thereafter, if a timely substantive appeal 
is received, the case should be returned 
to the Board for further appellate 
consideration.    

5.  Following completion of the above 
development, the RO should adjudicate the 
TDIU issue, to include consideration of 
submitting the claim to the Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b).  If the disposition of the TDIU 
claim is unfavorable, the RO should 
furnish the Veteran and his representative 
an SSOC and afford the applicable 
opportunity to respond.

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
disposition warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


